" Case 2:17-cr-20595-VAR-EAS ECF No. 113 filed 11/13/18 PagelD.2278 Pageiof5 <

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

United States of America, FILED
CLERK'S OFFICE Criminal No. 17-20595

Plaintiff, .
NOV 1 3 2018 Hon. Marianne O. Battani
VS. U.S. DISTRICT COURT
EASTERN MICSUS4&™ = VWIOLATIONS:
Yousef Mohammad Ramadan, 18 U.S.C. § 922(k)
18 U.S.C. § 9224)
Defendant. 26 U.S.C. § 5861(d)

SUPERSEDING INDICTMENT
The Grand Jury charges that:
COUNT ONE
18 U.S.C. § 922(k) — Possession of a Firearm
with an Obliterated Serial Number
On or about August 23, 2017, in the Eastern District of Michigan,
the defendant, Yousef Mohammad Ramadan, knowingly possessed
firearms, that is:
1. AJennings J-22 .22 caliber semi-automatic handgun; and
2. A Ruger MK I .22 caliber semi-automatic handgun,

which had been shipped and transported in interstate and foreign

commerce, from which the manufacturer’s serial number had been
' ' Case 2:17-cr-20595-VAR-EAS ECF No. 113 filed 11/13/18 PagelD.2279 Page 2 o0f5

removed, altered, and obliterated, in violation of Title 18, United States

Code, Sections 922(k) and 924(a)(1)(B).

COUNT TWO
18 U.S.C. § 922) — Possession of Stolen Firearm

On or about August 23, 2017, in the Eastern District of Michigan,
the defendant, Yousef Mohammad Ramadan, knowingly possessed a
stolen firearm, that is, a Jennings J-22 .22 caliber semi-automatic
handgun, which had been shipped and transported in interstate and
foreign commerce, knowing and having reasonable cause to believe the
firearm was stolen, in violation of Title 18, United States Code, Sections
922(j) and 924(a)(2).

COUNT THREE
26 U.S.C. § 5861(d) — Possession of Unregistered Silencer

On or about August 23, 2017, in the Eastern District of Michigan,

the defendant, Yousef Mohammad Ramadan, knowingly possessed a

 

firearm, that is, a silencer, not registered to him in the National

Firearms Registration and Transfer Record, in violation of Title 26,

United States Code, Sections 5841, 5861(d), and 5871.

 
 

" Case 2:17-cr-20595-VAR-EAS ECF No. 113 filed 11/13/18 PagelD.2280 Page 3of5

FORFEITURE ALLEGATION

The allegations of Counts One, Two, and Three of this Indictment
are re-alleged and by this reference fully incorporated herein for the
purpose of alleging forfeitures to the United States of America of certain
property in which the defendant has an interest, pursuant to the
provisions of Title 18, United States Code, Section 924(d)(1), Title 26,
United States Code, Section 5872, and Title 28, United States Code,
Section 2461(c).

Upon conviction of any offense alleged in Count One and Two, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
924(d), and 28 U.S.C. § 2461(c), any firearm and ammunition involved
or used in the knowing commission of the offense.

Upon conviction of the offense alleged in Count Three, the
defendant shall forfeit to the United States, pursuant to 26 U.S.C. §
5872 and 28 U.S.C. § 2461(c), any firearm involved in the knowing
commission of the offense.

The property that is subject to forfeiture includes, but is not
limited to, the following:

1. Jennings J-22 .22 caliber semi-automatic handgun;
 

~ " Case 2:17-cr-20595-VAR-EAS ECF No. 113 filed 11/13/18 PagelD.2281 Page 4of5

2. Ruger MK II .22 caliber semi-automatic handgun; and

3. The silencer seized on or about August 23, 2017, in the
search of the storage unit the defendant used at Devon Self Storage,
4750 South State Road, Ann Arbor, Michigan,

All pursuant to Title 18, United States Code, Section 924(d)(1),
and Title 26, United States Code, Section 5872, as made applicable by

Title 28, United States Code, Section 2461(c).

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson
Matthew Schneider
United States Attorney

s/Cathleen M. Corken
Cathleen M. Corken
Chief, National Security Unit

s/Benjamin C. Coats s/Hank Moon
Benjamin C. Coats Hank Moon
Assistant United States Attorney Assistant United States Attorney

 

Date: November 13, 2018
Case 2:17-cr-20595-VAR-EAS ECF No. 113 filed 11/13/18 PagelD.2282 Page 5of5

 

United States District Court

Criminal Case Cover Sheet

Case Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Eastern District of Michigan 17-20595
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects. Fi;
| CLERKS ED
OFE,
Companion Case Number: Noy f UE
a ite "2 Mm,
, . . ne OS tug]
This may be a companion case based upon LCrR 57.10 {b)(4)': Judge Assigned: Ea "Rie
L yes No AUSA’s Initials: 1) C © MICK Qa j ; r
Tou
Case Title: USAv. D-1 Yousef Mohammad Ramadan
County where offense occurred : Washtenaw County, Ml
Check One: Felony LJMisdemeanor LPetty
Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
¥_Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section beiow].

Superseding Case Information

Superseding to Case No: 17-20595 Judge: Marianne O. Battani

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
Embraces same subject matter but adds the additional defendants or charges below:

Charges Prior Complaint (if applicable)

26 U.S.C. § 5861 (d)
18 U.S.C. § 922 (j)

Defendant name
Yousef Mohammed Ramadan

 

Piease take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case. BL C CQ

iy 13 { iY
Date Benjamin C. Coats
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277

Phone: 313-226-9734

Fax: 313-226-4678

E-Mail address: bcoats 1@usdoj.gov

Attorney Bar #:

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.

5/16

 
